      Case 1:18-cv-08048-JFK Document 26 Filed 10/11/18 Page 1 of 2
              Case 1:18-cv-08048-JFK Document 25 Filed 10/10/18 Page 1 of 2
 KRIEGER KIM & LEWIN LLP                      '

 500 Fifth Avenue                                                                    Telephone: (212) 390-9550
 New York, NY 10110                                                                  www.KKLllp.com




EMO ENDOR
                                                         October 10, 2018
                                                                                                                 ..
 By ECF

 The Honorable John F. Keenan
 United States District Judge
 Southern District of New York
 500 Pearl Street
 New York, NY 10007

                      Re:   Iacovacci v. Brevet Holdings, LLC, et al., 18 Civ. 8048 (JFK)

 Dear Judge Keenan:

        We represent Plaintiff in the above-referenced matter, but are submitting this letter
 motion jointly on behalf of all parties. The parties respectfully request that the Court
 acknowledge that Plaintiff provided counsel for all Defendants with a copy of the Summons and
 Complaint in this action, and that all Defendants are waiving service of the Summons and
 Complaint, and their respective counsel is accepting service on their behalf.

          In addition, the parties respectfully request that the time for all Defendants to answer or
 otherwise move be on or before November 12, 2018, the day prior to the conference scheduled
 before this Court. The parties believe that this request will allow for the smooth and organized
 litigation of the case.

          This is the first request for any extensions regarding filing of the answers.


                                                         Respectfully submitted,
                                                         KRIEGER KIM & LEWIN LLP


                                                   By:

                                                         Jonathan F. Bolz
      Case 1:18-cv-08048-JFK Document 26 Filed 10/11/18 Page 2 of 2
           Case 1:18-cv-08048-JFK Document 25 Filed 10/10/18 Page 2 of 2
  October 10, 201 8
  Page 2of2


  cc (by ECF):                  Philip C. Semprevivo, Esq.
                                Christine I. Laurent, Esq.
                                Joseph Kim, Esq.

    (by Email and FedEx):       Edward W. Larkin, Esq.
                                Gibbons P.C.
                                One Pennsylvania Plaza, 37th Floor
                                New York, NY 10119
                                elarkin@gibbonslaw.com




The Court acknowledges that Plaintiff has provided counsel for all
Defendants with a copy of the Summons and Complaint in this action .
Accordingly ,  Defendants have waived service of the Summons and       )
Complaint . Both Parties consenting , the request for an adjo~ment ofl~
Defendants ' Answer is granted . According l y , Defendants must an~by
November 12 , 2018 .

SO ORDERED
New York , New York
October _Jj_ , 2018

                                                 United States District Judge
